Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the showup identification should have been suppressed. Defendant was identified by an eyewitness within 15 minutes of the commission of the crime and very near to the crime scene. Although the police officer may have informed the eyewitness prior to the showup that defendant fit the description given by him and defendant was handcuffed at the showup, the proximity of the identification procedure to the time and place of the crime supports the conclusion that the showup was "within the permissible boundaries of the governing legal principles” (People v Duuvon, 77 NY2d 541, 544; see, People v Rodriguez, 64 NY2d 738, 740; People v Torres, 210 AD2d 875, lv denied 85 NY2d 944; People v Lomack, 174 AD2d 1037, lv denied 79 NY2d 829; People v James, 110 AD2d 1037, 1038). (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J.—Burglary, 2nd Degree.) Present—Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.